Title: To Alexander Hamilton from Thomas Smith, 30 March 1791
From: Smith, Thomas
To: Hamilton, Alexander


Loan Office [Philadelphia] Pennsa March 30th 1791
Sir,
The amount of the several kinds of Stock on the books of this office on which Interest is payable is as follows with Interest Calculated to 1st April 1791 Viz.







Principle

Interest

Funded 6 ⅌ Cent
864 203.54
———
12061.97

Funded 3 ⅌ Cent
364 890.61
———
2735.40

Deferred 6 ⅌ Cent
410.369.31




Non subscription Stock
29 573.77
}
  355.66


   Interest
5 323.25





16033. 3


The abstract at large &c. will be compleated this Night & delivered in to-morrow morning.
I have the honor &c.
Honble. Alex. Hamilton Esqr. secy of the Treasury.
